           Case
           Case 2:20-mj-00123-DJA
                2:20-mj-00123-DJA Document
                                  Document 25
                                           24 Filed
                                              Filed 09/14/20
                                                    09/14/20 Page
                                                             Page 1
                                                                  1 of
                                                                    of 3
                                                                       3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    TRAVIS LEVERETT
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6522 / Fax: (702) 388-5087
     Travis.leverett@usdoj.gov
6    Representing the United States of America

7                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00123-DJA
9                                                                  ORDER
                   Plaintiff,                                FIFTH STIPULATION TO
10          v.
                                                           CONTINUE PRELIMINARY
                                                                     HEARING
11   MATTHEW SMITH,

12                 Defendant.

13

14          The parties jointly request that this Court vacate the preliminary hearing scheduled

15   for September 18, 2020, and continue it until at least October 16, 2020 because:

16          1.     Mr. Smith has signed a plea agreement and waiver of indictment. A change

17   of plea hearing was rescheduled from August 28, 2020 to October 9, 2020 before Judge

18   James C. Mahan due to a power outage at the Lloyd D. George Courthouse.

19          2.     Denial of this continuance would prejudice the defense and the government

20   and would unnecessarily consume this Court’s valuable resources.

21          3.     Mr. Smith is in custody and agrees to the continuance.

22          4.     Mr. Smith also consents to extending the time within which a preliminary

23   hearing must be held under Federal Rule of Criminal Procedure 5.1(c) and the time within

24
           Case
           Case 2:20-mj-00123-DJA
                2:20-mj-00123-DJA Document
                                  Document 25
                                           24 Filed
                                              Filed 09/14/20
                                                    09/14/20 Page
                                                             Page 2
                                                                  2 of
                                                                    of 3
                                                                       3


1    which an indictment must be filed under 18 U.S.C. § 3161(h)(7)(A), when considering the

2    factors under 18 U.S.C. § 3161(h)(7)(B).

3           DATED: September 14, 2020.

4     RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
      Federal Public Defender                    United States Attorney
5

6        /s/ Erin Gettel                            /s/ Travis Leverett
      By_____________________________            By_____________________________
7     Erin Gettel                                Travis Leverett
      Assistant Federal Public Defender          Assistant United States Attorney
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                 2
           Case
           Case 2:20-mj-00123-DJA
                2:20-mj-00123-DJA Document
                                  Document 25
                                           24 Filed
                                              Filed 09/14/20
                                                    09/14/20 Page
                                                             Page 3
                                                                  3 of
                                                                    of 3
                                                                       3


1                               UNITED STATES DISTRICT COURT

2                                   DISTRICT OF NEVADA
     UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00123-DJA
3
                   Plaintiff,
                                                          ORDER GRANTING FIFTH
4
            v.                                           STIPULATION TO CONTINUE
                                                           PRELIMINARY HEARING
5    MATTHEW SMITH,
6                  Defendant.

7

8           Based on the stipulation of counsel, the Court finds that good cause exists to

9    continue the preliminary hearing currently scheduled for September 18, 2020.          The

10   additional time is to accommodate the change of plea and waiver of indictment hearing

11   that is currently set for October 9, 2020 before Judge James C. Mahan and not for purposes

12   of delay. Mr. Smith is in custody and agrees to the continuance, and he consents to

13   extending the time within which a preliminary hearing must be held under Federal Rule

14   of Criminal Procedure 5.1(c) and the time within which an indictment must be filed under

15   18 U.S.C. § 3161. Accordingly,

16          IT IS HEREBY ORDERED that the preliminary hearing currently scheduled for

17   September 18, 2020, is VACATED and RESET to _____________,   2020
                                                   October 13, 2020, at at ___:___
                                                                        4:00  p.m..
                         14th
18         DATED this ____ day of September, 2020.

19

20                                             HONORABLE DANIEL J. ALBREGTS
                                               United States Magistrate
                                               U.S. Magistrate Judge Judge
21

22

23

24


                                                  3
